As filed with the Securities and Exchange Commission on March 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2008 Date of reporting period:January 31, 2008 Item 1. Schedules of Investments. PIC Small Cap Growth Fund Schedule of Investments January 31, 2008 (Unaudited) Shares COMMON STOCKS - 95.34% Value Aerospace
